Judgment unanimously affirmed. Memorandum: Defendant argues that his convictions of rape in the first degree and unlawful imprisonment in the second degree are against the weight of the evidence. We disagree. The testimony of the victim, although somewhat inconsistent, was not incredible as a. matter of law (see, People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024; People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, rearg denied 67 NY2d 758) and her credibility was a matter for the jury to resolve. Upon our independent review of the record, we conclude that the convictions are not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from judgment of Supreme Court, Erie County, Dadd, J.—rape, first degree.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.